DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,070,888. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a contrast generating device including two containers (e.g. syringes), first and second plungers for simultaneously injecting fluids, a contrast pattern generating chamber and a catheter.  Examiner notes that the currently pending claims represent an obvious broadening of the patented device.  
 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,554,826. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward using the same contrast generating device to create a contrast including two containers (e.g. syringes), first and second plungers for simultaneously injecting fluids, a contrast pattern generating chamber and a catheter.  Examiner notes that the currently pending claims represent an obvious broadening of the patented device.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,172,643. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward using the same contrast generating device to create a contrast including two containers (e.g. syringes), first and second plungers for simultaneously injecting fluids, a contrast pattern generating chamber and a catheter.  Examiner notes that the currently pending claims represent an obvious broadening of the patented device.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,258,375. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward using the same contrast generating device to create a contrast including two containers (e.g. syringes), first and second plungers for simultaneously injecting fluids, a contrast pattern generating chamber and a catheter.  Examiner notes that the currently pending claims represent an obvious broadening of the patented 
device.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,737,014.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for delivering contrast that can be used to visualize a structure, the device having two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas.  Examiner notes that the currently pending claims represent an obvious broadening of the patented claims.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,154,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for generating a pattern of contrast that can be used to visualize a structure, the device having two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas and a contrast pattern generating chamber.  Examiner notes that the currently pending claims represent an obvious broadening of the patented claims.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-44 of copending Application No. 17/408392 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for generating a pattern of contrast that can be used to visualize a structure, the device having two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas and a contrast pattern generating chamber.  Examiner notes that the currently pending claims represent an obvious broadening of co-pending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 09/03/2022 have been fully considered and are persuasive.  However, double patenting rejections remain in view of Applicant’s request (REAMRKS, Page 11).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793